Citation Nr: 0841829	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-39 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The veteran had active military service from November 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which granted service 
connection for PTSD with an evaluation of 50 percent 
effective March 30, 2004.  The veteran has appealed.  The 
veteran seeks an increased rating in excess of 50 percent for 
his service-connected PTSD.  

In June 2008, the veteran filed a claim for entitlement to a 
total disability rating for individual unemployability 
(TDIU).  As this matter is not currently developed or 
certified for appellate review, it is referred to the RO for 
appropriate action.  In addition, the veteran's accredited 
representative appeared to raise the issue of entitlement to 
an increased rating for the service-connected lumbar spine 
disability in written argument of November 2008.  As this 
matter is also not currently developed or certified for 
appellate review, it is referred to the RO for appropriate 
action as well.  

Moreover, the veteran stated that since the last rating 
decision granting service connection for PTSD, his symptoms 
have gotten worse.  The Board notes that this newly submitted 
evidence was submitted directly to the Board without a waiver 
of RO jurisdiction.  See 38 C.F.R. § 20.1304(c).  Included 
were copies of private medical records dated in January and 
March 2008, which showed that the veteran had examinations 
addressing his PTSD, and a lay statement dated in June 2008 
stating that the veteran's PTSD symptoms have worsened, thus 
forcing him "to accept a[n] early retirement."  As this 
evidence pertains to the appealed issues the RO must issue a 
supplemental statement of the case pursuant to 38 C.F.R. 
§ 19.31 on remand.  

In addition, the veteran should be accorded another 
compensation and pension (C&P) examination as the newly 
submitted evidence indicates that there may be a material 
change in the condition.  38 C.F.R. § 3.327.  The Board also 
notes that the veteran receives health care through VA.  VA 
is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, as the case must 
be remanded to address additional evidence the RO should 
request all VA medical records from the Binghamton VA Medical 
Center dating from October 17, 2005 to the present.

Finally, the Board notes that the veteran recently provided 
documentation indicating that he is in receipt of Social 
Security Administration (SSA) disability benefits.  It does 
not appear, however, that the administrative decision and the 
records upon which SSA relied in reaching its decision have 
been associated with the veteran's claims file.  The Court 
has held that VA's duty to assist encompasses obtaining 
medical records that supported an SSA award of disability 
benefits as they may contain information relevant to VA 
claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2007); Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Those records should be requested, and 
associated with the veteran's claims file.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Binghamton, New York VAMC dating from 
October 17, 2005, to the present.  

2.  Request, directly from the SSA, 
complete copies of any determination on 
a claim for disability benefits from 
that agency, together with the medical 
records that served as the basis for 
any such determination.  All attempts 
to fulfill this development should be 
documented in the claims file.  If the 
search for these records is negative, 
that should be noted and the veteran 
must be informed in writing.

3.  Schedule the veteran for a PTSD 
examination to assess the severity of 
the veteran's service-connected 
condition.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
tests should be performed, and all 
findings reported in detail. 

A rationale for each opinion should be 
set forth in the report provided.

4.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional 
evidence obtained.  If the benefit sought 
remains denied, the veteran and his 
representative MUST be furnished a 
supplemental statement of the case, which 
considers the evidence submitted by the 
veteran directly to the Board, in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
